FILE COPY



  In the Interest of J.R.I., A
       ChildAppellant/s




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 9, 2014

                                      No. 04-14-00102-CV

                                 In the Interest of J.R.I., A Child,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-PA-01527
                         Honorable Martha B. Tanner, Judge Presiding


                                          ORDER

       The Appellant’s Motion for Extension of Time to file Brief is hereby GRANTED. The
Appellant’s Brief is due April 28, 2014.


                                                      ___________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court